 

Exhibit 10.2

 

EXECUTION VERSION

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

  Company: Senseonics Holdings, Inc., a Delaware corporation         Number of
Shares: 10,000,000 shares         Type/Series of Stock: Common Stock of the
Company         Warrant Price: $0.3951 per share         Issue Date: November 9,
2020         Expiration Date: November 9, 2030 (See also Section 5.1(b))        
Vesting Date: May 9, 2021         Equity Line Agreement: This Warrant to
Purchase Stock (“Warrant”) is issued pursuant to that Equity Line Agreement (the
“Equity Line Agreement”), dated as of November 9, 2020 between Energy Capital,
LLC (“Energy”), and the Company, a Delaware corporation

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, Energy
(together with any successor or permitted assignee or transferee of this Warrant
or of any shares issued upon exercise hereof, “Holder”) is entitled to purchase
the number of fully paid and non-assessable shares (the “Shares”) of the
above-stated Type/Series of Stock (the “Class”) of the above-named company (the
“Company”) at the above-stated Warrant Price, all as set forth above and as
adjusted pursuant to SECTION 2 of this Warrant, subject to the provisions and
upon the terms and conditions set forth in this Warrant.

 

SECTION 1        EXERCISE.

 

1.1              Method of Exercise. Holder may at any time after the Vesting
Date and from time to time through the Expiration Date exercise this Warrant, in
whole or in part, by delivering to the Company the original of this Warrant
together with a duly executed Notice of Exercise in substantially the form
attached hereto as Appendix 1 and, unless Holder is exercising this Warrant
pursuant to a cashless exercise set forth in Section 1.2, a check, wire transfer
of same-day funds (to an account designated by the Company), or other form of
payment acceptable to the Company for the aggregate Warrant Price for the Shares
being purchased.

 



 

 

 

1.2              Cashless Exercise. On any exercise of this Warrant, in lieu of
payment of the aggregate Warrant Price in the manner as specified in Section 1.1
above, but otherwise in accordance with the requirements of Section 1.1, Holder
may elect to receive Shares equal to the value of this Warrant, or portion
hereof as to which this Warrant is being exercised (“Cashless Exercised”).
Thereupon, the Company shall issue to the Holder such number of fully paid and
non-assessable Shares as are computed using the following formula:

 

X = (Y(A-B))/A

 

where:

 

X =       the number of Shares to be issued to the Holder;

 

Y =       the number of Shares with respect to which this Warrant is being
exercised (inclusive of the Shares surrendered to the Company in payment of the
aggregate Warrant Price);

 

A =       the Fair Market Value (as determined pursuant to Section 1.3 below) of
one Share; and

 

B =       the Warrant Price.

 

1.3              Fair Market Value. If the Company’s common stock is then traded
or quoted on a nationally recognized securities exchange, inter-dealer quotation
system or over-the-counter market (a “Trading Market”), the fair market value of
a Share shall be the closing price or last sale price of a share of common stock
reported for the Business Day immediately before the date on which Holder
delivers its Notice of Exercise to the Company. If the Company’s common stock is
not traded in a Trading Market, the Board of Directors of the Company shall
determine the fair market value of a Share in its reasonable good faith
judgment.

 

1.4              Delivery of Shares and New Warrant. Promptly after Holder
exercises this Warrant in the manner set forth in Section 1.1 or 1.2 above, the
Company shall have its transfer agent credit the Shares issued to Holder upon
such exercise to the Holder’s account via book-entry and shall deliver a notice
to the Holder of its book-entry position and, if this Warrant has not been fully
exercised and has not expired, shall deliver to the Holder a new warrant with
identical terms to this Warrant, other than the number Shares represented
thereby, representing the Shares not so acquired and this Warrant shall be
deemed null and void.

 

1.5              Replacement of Warrant. On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form, substance and amount to the
Company or, in the case of mutilation, on surrender of this Warrant to the
Company for cancellation, the Company shall, within a reasonable time, execute
and deliver to Holder, in lieu of this Warrant, a new warrant of like tenor and
amount.

 

1.6              Treatment of Warrant Upon Acquisition of Company.

 

(a)               Acquisition. For the purpose of this Warrant, “Acquisition”
means any transaction or series of related transactions involving: (i) the sale,
lease, exclusive license or other disposition of all or substantially all of the
assets of the Company; (ii) any merger or consolidation of the Company into or
with another person or entity (other than a merger or consolidation effected
exclusively to change the Company’s domicile), or any other corporate
reorganization or other transaction that results in a Change of Control as
defined in the Company’s Certificate of Designation of Preferences Rights and
Limitations of Series B Convertible Preferred Stock. For the avoidance of any
doubt, an Acquisition shall not include any transaction or series of
transactions principally for bona fide equity financing purposes unless such
transaction or series of transactions results in the Company issuing 50.1% or
more of the aggregate voting power of the Company.

  

2

 



 

(b)               Treatment of Warrant at Acquisition. In the event of an
Acquisition in which the consideration to be received by the Company’s
stockholders consists solely of cash, solely of Marketable Securities or a
combination of cash and Marketable Securities (a “Cash/Public Acquisition”), and
the fair market value, as reported for the Business Day immediately before the
consummation of the Acquisition, of one Share as determined in accordance with
Section 1.3 above would be greater than the Warrant Price in effect on such date
immediately prior to such Cash/Public Acquisition, and Holder has not exercised
this Warrant pursuant to Section 1.1 above as to all Shares, then this Warrant
shall automatically be deemed to be Cashless Exercised pursuant to Section 1.2
above as to all Shares effective immediately prior to and contingent upon the
consummation of a Cash/Public Acquisition. In connection with such Cashless
Exercise, Holder shall be deemed to have restated each of the representations
and warranties in Section 4 of the Warrant as the date thereof and the Company
shall promptly notify the Holder of the number of Shares (or such other
securities) issued upon exercise. In the event of a Cash/Public Acquisition
where the fair market value, as reported for the Business Day immediately before
the consummation of the Acquisition, of one Share as determined in accordance
with Section 1.3 above would be less than the Warrant Price in effect
immediately prior to such Cash/Public Acquisition, then this Warrant will expire
immediately prior to the consummation of such Cash/Public Acquisition and shall
no longer be exercisable.

 

(c)               Upon the closing of any Acquisition other than a Cash/Public
Acquisition defined above, the acquiring, surviving or successor entity shall
assume the obligations of this Warrant, and this Warrant shall thereafter be
exercisable for the same securities and/or other property as would have been
paid for the Shares issuable upon exercise of the unexercised portion of this
Warrant as if such Shares were outstanding on and as of the closing of such
Acquisition, subject to further adjustment from time to time in accordance with
the provisions of this Warrant.

 

(d)               As used in this Warrant, “Marketable Securities” means
securities meeting all of the following requirements: (i) the issuer thereof is
then subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is then
current in its filing of all required reports and other information under the
Securities Act of 1933, as amended (the “Act”) and the Exchange Act; (ii) the
class and series of shares or other security of the issuer that would be
received by Holder in connection with the Acquisition were Holder to exercise
this Warrant on or prior to the closing thereof is then traded in a Trading
Market; and (iii) Holder would be able to publicly re-sell, within six (6)
months following the closing of such Acquisition, all of the issuer’s shares
and/or other securities that would be received by Holder in such Acquisition
were Holder to exercise this Warrant in full on or prior to the closing of such
Acquisition, except to the extent that any such restriction (x) arises solely
under federal or state securities laws, rules or regulations, and (y) does not
extend beyond six (6) months from the closing of such Acquisition.

 



3

 

 

1.7              Equity Issuance Limit. Notwithstanding anything to the contrary
herein, the Company shall not issue to any Holder, and no Holder may acquire, a
number of shares of Common Stock upon any exercise of this Warrant to the extent
that, upon such exercise, the number of shares of Common Stock then beneficially
owned by such Holder and its affiliates and any other persons or entities whose
beneficial ownership of Common Stock would be aggregated with such Holder’s for
purposes of Section 13(d) of the Exchange Act (including shares held by any
“group” of which such Holder is a member, but excluding shares beneficially
owned by virtue of the ownership of any securities or rights to acquire
securities that have limitations on the right to convert, exercise or purchase
similar to the limitation set forth herein) would exceed 9.90% of the total
number of shares of common stock then issued and outstanding (the “Beneficial
Ownership Cap”) except that, upon at least 61 days’ prior notice from the holder
to us, the holder may reset the Beneficial Ownership Cap to a higher or lower
percentage of the total number of shares of common stock then issued and
outstanding, subject to a maximum of 29.0%; provided, however, that the
Beneficial Ownership Cap shall only apply to the extent that the Common Stock is
deemed to constitute an “equity security” pursuant to Rule 13d-1(i) promulgated
under the Exchange Act. For purposes hereof, “group” has the meaning set forth
in Section 13(d) of the Exchange Act and applicable regulations of the SEC, and
the percentage held by any Holder shall be determined in a manner consistent
with the provisions of Section 13(d) of the Exchange Act. Upon the written
request of a Holder, the Company shall, within two (2) trading days, confirm
orally and in writing to such Holder the number of shares of Common Stock then
outstanding.

 

SECTION 2        ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.

 

2.1              Stock Dividends, Splits, Etc. If the Company declares or pays a
dividend or distribution on the outstanding shares of the Class payable in
common stock or other securities or property (including in the form of cash),
then upon exercise of this Warrant, for each Share acquired, Holder shall
receive, without additional cost to Holder, the total number and kind of
securities and property (including cash) which Holder would have received had
Holder owned the Shares of record as of the date the dividend or distribution
occurred. If the Company subdivides the outstanding shares of the Class by
reclassification or otherwise into a greater number of shares, the number of
Shares purchasable hereunder shall be proportionately increased and the Warrant
Price shall be proportionately decreased, provided the aggregate purchase price
shall remain the same. If the outstanding shares of the Class are combined or
consolidated, by reclassification or otherwise, into a lesser number of shares,
the Warrant Price shall be proportionately increased and the number of Shares
shall be proportionately decreased, provided the aggregate purchase price shall
remain the same.

 

2.2              Reclassification, Exchange, Combinations or Substitution. Upon
any event whereby all of the outstanding shares of the Class are reclassified,
exchanged, combined, substituted, or replaced for, into, with or by Company
securities of a different class and/or series, then from and after the
consummation of such event, this Warrant will be exercisable for the number,
class and series of Company securities that Holder would have received had the
Shares been outstanding on and as of the consummation of such event, provided
the aggregate purchase price shall remain the same and subject to further
adjustment thereafter from time to time in accordance with the provisions of
this Warrant. The provisions of this Section 2.2 shall similarly apply to
successive reclassifications, exchanges, combinations, substitutions,
replacements or other similar events.

 

2.3              No Fractional Share. No fractional Share shall be issuable upon
exercise of this Warrant and the number of Shares to be issued shall be rounded
down to the nearest whole Share. If a fractional Share interest arises upon any
exercise of the Warrant, the Company shall eliminate such fractional Share
interest by paying Holder in cash the amount computed by multiplying the
fractional interest by (a) the fair market value (as determined in accordance
with Section 1.3 above) of a full Share, less (b) the then-effective Warrant
Price.

 

2.4              Notice/Certificate as to Adjustments. Upon each adjustment of
the Warrant Price, Class and/or number of Shares, the Company, at the Company’s
expense, shall notify Holder in writing within a reasonable time setting forth
the adjustments to the Warrant Price, Class and/or number of Shares and facts
upon which such adjustment is based. The Company shall, upon written request
from Holder, furnish Holder with a certificate of its Chief Executive Officer or
Chief Financial Officer, including computations of such adjustment and the
Warrant Price, Class and number of Shares in effect upon the date of such
adjustment.

 



4

 

 

SECTION 3        REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1              Representations and Warranties. The Company represents and
warrants to, and agrees with, the Holder as follows:

 

(a)               This Warrant is, and all Shares which may be issued upon the
exercise of this Warrant, all securities, if any, issuable upon conversion of
the Shares and any warrants issued in substitution for or replacement of this
Warrant shall, upon issuance, be duly authorized, validly issued, fully paid and
non-assessable, and free of any taxes, liens, charges and encumbrances except
for restrictions on transfer provided for herein or under applicable federal and
state securities laws and the issuance of any such Shares shall not be subject
to any preemptive or similar rights. The Company covenants that it shall at all
times cause to be reserved and kept available out of its authorized and unissued
capital stock such number of shares of the Class, common stock and other
securities as will be sufficient to permit the exercise in full of this Warrant
and the conversion of the Shares into common stock or such other securities.

 

(b)               The Company’s capitalization as disclosed in its filings with
the Securities and Exchange Commission (the “Commission”) is true and complete,
in all material respects, as of the Issue Date (without giving effect to any
transactions effected on the Issue Date among the parties to the Note Purchase
and Exchange Agreement).

 

(c)               The Company (i) has been duly incorporated and is validly
existing as a corporation in good standing under the laws of Delaware, with full
corporate power and authority to own or lease, as the case may be, and to
operate its properties and conduct its business as presently conducted, and (ii)
is duly qualified to do business as a foreign corporation and is in good
standing under the laws of each jurisdiction which requires such qualification,
except in the case of clause (ii) above, to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to result in
(i) a material adverse effect on the validity or enforceability of this Warrant,
(ii) a material adverse effect on the condition (financial or otherwise),
earnings, business, prospects or properties of the Company, or (iii) a material
adverse effect on the Company’s ability to perform in any material respect its
obligations under this Warrant (any of (i), (ii) or (iii)) (a “Material Adverse
Effect”).

 

(d)               The Company has all requisite corporate power and authority,
and has taken all requisite corporate action, to execute and deliver this
Warrant, sell and issue the Shares and carry out and perform all of its
obligations under this Warrant, and without limiting the foregoing, the Company
hereby agrees that the Company shall all times have authorized and reserved the
number of Shares needed to provide for the exercise of the rights then
represented by this Warrant. If at any time the Company does not have a
sufficient number of Shares authorized and available, then the Company shall
call and hold a special meeting of its stockholders within sixty (60) days of
that time for the sole purpose of increasing the number of authorized Shares to
a sufficient number. This Warrant constitutes the legal, valid and binding
obligation of the Company, enforceable in accordance with its terms, except (i)
as limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or affecting the enforcement of creditors’ rights
generally and (ii) as limited by equitable principles generally, including any
specific performance.

 



5

 

 

(e)               No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state, or local governmental authority on the part of the Company is
required in connection with the consummation of the transactions contemplated by
this Warrant except for the filing of a Form D with the Commission under the
Securities Act and compliance with the securities and blue sky laws in the
states and other jurisdictions in which shares of Common Stock are offered
and/or sold, which compliance will be effected in accordance with such laws and
(b) the approval by the NYSE American of the listing of the Shares.

 

(f)                Neither the execution, delivery or performance of this
Warrant by the Company nor the consummation of any of the transactions
contemplated thereby (including, without limitation, the issuance and sale by
the Company of the Shares) will conflict with, result in a breach or violation
of, or imposition of any lien, charge or encumbrance upon any property or assets
of the Company pursuant to, (i) the charter or by-laws of the Company, (ii) the
terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which the Company is a party or bound or to which its or their
property is subject, or (iii) any statute, law, rule, regulation, judgment,
order or decree applicable to the Company of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over the Company or any of its properties, except in the case of
clauses (ii) and (iii) above, for any conflict, breach or violation of, or
imposition that would not, individually or in the aggregate, have a Material
Adverse Effect.

 

(g)               Neither the Company nor any individual, sole proprietorship,
partnership, limited liability company, joint venture, company, trust,
unincorporated organization, association, corporation, institution, public
benefit corporation, firm, joint stock company, estate, entity or government
agency (each a “Person”) acting on its behalf, has engaged in any form of
general solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
this Warrant.

 

(h)               Neither of the Company or any Person acting on its behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any Company security, under circumstances that would adversely
affect reliance by the Company on Section 4(a)(2) of the Securities Act, or
Regulation D thereunder, or require registration of this Warrant under the
Securities Act or cause this Warrant to be integrated with prior offerings by
the Company for purposes of the Securities Act.

 

(i)                 The Company is in compliance with applicable NYSE American
continued listing requirements. There are no proceedings pending or, to the
Company’s knowledge, threatened against the Company relating to the continued
listing of the Shares on NYSE American and the Company has not received any
notice of, nor to the Company’s knowledge is there any reasonable basis for, the
delisting of the Shares from NYSE American.

 

(j)                 The Company has not taken, directly or indirectly, any
action designed to cause or result in, or that has constituted or that might
reasonably be expected to constitute the stabilization or manipulation of the
price of any securities of the Company in the fifteen (15) days prior to the
issuance of this Warrant.

 

3.2              Notice of Certain Events. If the Company proposes at any time
to:

 

(a)               declare any dividend or distribution upon the outstanding
shares of the Class or common stock, whether in cash, property, stock, or other
securities and whether or not a regular cash dividend;

 



6

 

 

(b)               offer for subscription or sale pro rata to the holders of the
outstanding shares of the Class any additional shares of any class or series of
the Company’s stock (other than pursuant to contractual pre-emptive rights);

 

(c)               effect any reclassification, exchange, combination,
substitution, reorganization or recapitalization of the outstanding shares of
the Class; or

 

(d)               effect an Acquisition or to liquidate, dissolve or wind up.

 

then, in connection with each such event, the Company shall give Holder:

 

(1)               at least seven (7) Business Days prior written notice of the
date on which a record will be taken for such dividend, distribution, or
subscription rights (and specifying the date on which the holders of outstanding
shares of the Class will be entitled thereto) or for determining rights to vote,
if any, in respect of the matters referred to in (a) and (b) above; and

 

(2)               in the case of the matters referred to in (c) and (d) above at
least seven (7) Business Days prior written notice of the date when the same
will take place (and specifying the date on which the holders of outstanding
shares of the Class will be entitled to exchange their shares for the securities
or other property deliverable upon the occurrence of such event).

 

Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder’s accounting or reporting
requirements.

 

SECTION 4        REPRESENTATIONS AND WARRANTIES OF THE HOLDER.

 

The Holder represents and warrants to the Company as follows:

 

4.1              Purchase for Own Account. This Warrant and the securities to be
acquired upon exercise of this Warrant by Holder are being acquired for
investment for Holder’s account, not as a nominee or agent, and not with a view
to the public resale or distribution within the meaning of the Act. Holder also
represents that it has not been formed for the specific purpose of acquiring
this Warrant or the Shares.

 

4.2              Disclosure of Information. Holder is aware of the Company’s
business affairs and financial condition and has received or has had full access
to all the information it considers necessary or appropriate to make an informed
investment decision with respect to the acquisition of this Warrant and its
underlying securities. Holder further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of this Warrant and its underlying securities and to obtain additional
information (to the extent the Company possessed such information or could
acquire it without unreasonable effort or expense) necessary to verify any
information furnished to Holder or to which Holder has access.

 

4.3              Investment Experience. Holder understands that the purchase of
this Warrant and its underlying securities involves substantial risk. Holder has
experience as an investor in securities of companies in the development stage
and acknowledges that Holder can bear the economic risk of such Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.

 



7

 

 

4.4              Accredited Investor Status. Holder is an “accredited investor”
within the meaning of Regulation D promulgated under the Act.

 

4.5              The Act. Holder understands that this Warrant and the Shares
issuable upon exercise hereof have not been registered under the Act in reliance
upon a specific exemption therefrom, which exemption depends upon, among other
things, the bona fide nature of the Holder’s investment intent as expressed
herein. Holder understands that this Warrant and the Shares issued upon any
exercise hereof must be held indefinitely unless subsequently registered under
the Act and qualified under applicable state securities laws, or unless
exemption from such registration and qualification are otherwise available.
Holder is aware of the provisions of Rule 144 promulgated under the Act.

 

4.6              No Voting Rights; No Stockholder Rights. Holder, as a Holder of
this Warrant, will not have any voting rights or otherwise be entitled to any
other rights afforded to a stockholder of the Company, except such rights as are
expressly granted herein such as notice and other rights, until the exercise of
this Warrant.

 

SECTION 5        MISCELLANEOUS.

 

5.1             (a)       Term and Automatic Conversion Upon Expiration. Subject
to the provisions of Section 1.6 above, this Warrant is exercisable in whole or
in part at any time after the Vesting Date and from time to time on or before
6:00 P.M. Pacific time, on the Expiration Date and shall be void thereafter.

 

(b)        Automatic Cashless Exercise upon Expiration. In the event that, upon
the Expiration Date, the fair market value of one Share (or other security
issuable upon the exercise hereof) as determined in accordance with Section 1.3
above is greater than the Warrant Price in effect on such date, then this
Warrant shall automatically be deemed on and as of such date to be exercised
pursuant to Section 1.2 above as to all Shares (or such other securities) for
which it shall not previously have been exercised, and the Company shall, within
a reasonable time, deliver a certificate representing the Shares (or such other
securities) issued upon such exercise to Holder.

 

5.2              Legends. The Shares (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) shall be imprinted with a
legend in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND, ACCORDINGLY, MAY NOT BE TRANSFERRED UNLESS (I) SUCH SECURITIES
HAVE BEEN REGISTERED FOR SALE PURSUANT TO THE SECURITIES ACT OF 1933, AS
AMENDED, (II) SUCH SECURITIES MAY BE SOLD PURSUANT TO RULE 144, OR (III) THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT THAT
SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT
OF 1933, AS AMENDED.”

 



8

 

 

5.3              Compliance with Securities Laws on Transfer. This Warrant and
the Shares issuable upon exercise of this Warrant (and the securities issuable,
directly or indirectly, upon conversion of the Shares, if any) may not be
transferred or assigned in whole or in part except in compliance with applicable
federal and state securities laws by the transferor and the transferee
(including, without limitation, the delivery of investment representation
letters and legal opinions reasonably satisfactory to the Company, as reasonably
requested by the Company). The Company shall not require Holder to provide an
opinion of counsel if the transfer is to any affiliate of Holder, provided that
any such transferee is an “accredited investor” as defined in Regulation D
promulgated under the Act. Additionally, the Company shall also not require an
opinion of counsel if there is no material question as to the availability of
Rule 144 promulgated under the Act, provided that, Holder represents that it has
complied with Rule 144 in reasonable detail, the selling broker represents that
it has complied with Rule 144, and the Company is provided with a copy of
Holder’s proposed notice of sale. The Company agrees that, in light of the
Holder’s ownership of the Exchanged Notes (as defined in the Note Purchase and
Exchange Agreement) for at least six (6) months as of the Issue Date, Rule 144
will be available for any resale of any Shares received from Warrants that are
Cashless Exercised.

 

5.4              No Impairment; Further Assurances. The Company will not, by
amendment of its Charter or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities, or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed by it hereunder, but will at all times in
good faith assist in the carrying out of all the provisions of this Warrant and
in the taking of all such action as may reasonably be requested by Holder in
order to protect the exercise privilege of Holder against dilution or other
impairment, consistent with the tenor and purpose of this Warrant. The Company
(i) will not increase the par value of any Shares above the Warrant Price then
in effect, and (ii) will take all such actions as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and non-assessable Shares upon the exercise of this Warrant.

 

5.5              Transfer Procedure. Subject to the provisions of Section 5.3
and upon providing the Company with written notice, Holder may transfer all or
part of this Warrant or the Shares issuable upon exercise of this Warrant (or
the securities issuable directly or indirectly, upon conversion of the Shares,
if any) to any transferee, provided, however, in connection with any such
transfer, Holder will give the Company notice of the portion of the Warrant
being transferred with the name, address and taxpayer identification number of
the transferee and Holder will surrender this Warrant to the Company for
reissuance to the transferee(s) (and Holder if applicable); and provided
further, that any subsequent transferee shall make to the Company each of the
representations and warranties set forth in Section 4 and agree in writing with
the Company to be bound by all of the terms and conditions of this Warrant.

 

5.6              Binding on Successors. This Warrant will be binding upon any
entity succeeding to the Company by merger, consolidation or acquisition of all
or substantially all of the Company’s assets.

 

5.7              Taxes. The Company will pay all taxes (other than taxes based
upon income) and other governmental charges that may be imposed with respect to
the issuance or delivery of the Shares, other than any tax or other charge
imposed in connection with any transfer involved in the issue and delivery of
the Shares in a name other than that of the Holder.

 

5.8              Notices. All notices and other communications hereunder from
the Company to the Holder, or vice versa, shall be deemed delivered and
effective (i) when given personally, (ii) on the third (3rd) Business Day after
being mailed by first-class registered or certified mail, postage prepaid, (iii)
upon actual receipt if given by facsimile or electronic mail and such receipt is
confirmed in writing by the recipient, or (iv) on the first Business Day
following delivery to a reliable overnight courier service, courier fee prepaid,
in any case at such address as may have been furnished to the Company or Holder,
as the case may be, in writing by the Company or such Holder from time to time
in accordance with the provisions of this Section 5.5 All notices to Holder
shall be addressed as follows until the Company receives notice of a change of
address in connection with a transfer or otherwise:

 



9

 

 

Energy Capital, LLC

13650 Fiddlesticks Blvd.

Suite 202-324

Ft. Myers, FL 33912

Attn. Robert Smith

(417) 849-1005

rjsmith@usa.com

 

With a copy (which shall not constitute notice) to:

 

Akerman LLP

350 East Last Olas Blvd.

Suite 1600

Fort Lauderdale, FL 33301

Attn: Michael Francis and Christina Russo

(305) 982-5581; (305) 982-5531

Michael.francis@akerman.com; christina.russo@akerman.com

 

Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:

 

SENSEONICS HOLDINGS, INC.
20451 Seneca Meadows Parkway

Germantown, Maryland 20876-7005
Attention: Chief Financial Officer
Email: Nick.Tressler@senseonics.com

 

5.9              Waiver. This Warrant and any term hereof may be changed,
waived, discharged or terminated (either generally or in a particular instance
and either retroactively or prospectively) only by an instrument in writing
signed by the party against which enforcement of such change, waiver, discharge
or termination is sought.

 

5.10          Attorneys’ Fees. In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorneys’ fees.

 

5.11          Counterparts; Facsimile/Electronic Signatures. This Warrant may be
executed in counterparts, all of which together shall constitute one and the
same agreement. Any signature page delivered electronically or by facsimile
shall be binding to the same extent as an original signature page with regards
to any agreement subject to the terms hereof or any amendment thereto.

 

5.12          Governing Law. This Warrant shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflict of
law principles that would result in the application of any other than the laws
of the State of New York.

 



10

 

 

5.13          Waiver of Jury Trial. AS A MATERIAL INDUCEMENT FOR EACH PARTY
HERETO TO ENTER INTO THIS WARRANT, THE PARTIES HERETO HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS WARRANT AND/OR
ANY AND ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.

 

5.14          Headings. The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.

 

5.15          Business Days. “Business Day” is any day that is not a Saturday,
Sunday or a day on which banks in the State of New York are closed.

 

[Signature page follows]

 



11

 

 

IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to be
executed by their duly authorized representatives effective as of the Issue Date
written above.

 

“COMPANY”       SENSEONICS HOLDINGS, INC.       By:     /s/ Timothy Goodnow    
  Name:        Timothy Goodnow     (Print)       Title:     CEO  

  

“HOLDER”       ENERGY CAPITAL, LLC       By:     /s/ Robert Smith       Name:   
    Robert Smith     (Print)       Title:     Managing/Sole Member  

 



 

 

  

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.       The undersigned Holder hereby exercises its right purchase ___________
shares of the Common Stock of __________________ (the “Company”) in accordance
with the attached Warrant To Purchase Stock, and tenders payment of the
aggregate Warrant Price for such shares as follows:

 

¨ check in the amount of $________ payable to order of the Company enclosed
herewith

 

¨ Wire transfer of immediately available funds to the Company’s account

 

¨ Cashless Exercise pursuant to Section 1.2 of the Warrant

 

¨ Other [Describe] __________________________________________

 

2.       Please issue a certificate or certificates representing the Shares in
the name specified below:

 



                  Holder’s Name                               (Address)  

  

3. By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in SECTION 4 of the Warrant
to Purchase Stock as of the date hereof.

  

  HOLDER:                   By:         Name:         Title:         (Date):

 



Appendix 1

 

